DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 6/21/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIM
	Re. claim 29: Changes the phrase “a first threaded bores” as recited in line 9 to --a first threaded bore--.

Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a form board assembly, as per claim 1, includes a first frame having upper and lower arms which are mutually parallel, wherein the lower arm of the first frame has a hole  and the upper arm of the first frame has first and second threaded bores; a first temporary fastener fastened to the hole in the lower arm of the first frame and to a first hole in the form board; a first post having a shaft with a threaded lower end which is threadably coupled to the first threaded bore in the upper arm of the first frame; and a second post having a shaft with a threaded lower end which is threadably coupled to the second threaded bore in the upper arm of the first frame. As per claim 20, the prior art of record fails to disclose the claimed invention such as a second wire routing device having a routing clip including a base fastened to the upper arm of the second frame, first and second flexible clip arms configured to bend resiliently, and first and second hooks respectively connected to or integrally formed with the first and second flexible clip arms, wherein the first and second hooks have respective outer inclined surfaces configured to displace in opposite directions when a downward-moving object contacts both outer inclined surfaces, thereby causing the first and second flexible clip arms to bend outwardly to enable the second wire routing device to receive the object. As per claim 29, the prior art of record also fails to disclose the claimed invention such as a frame comprising upper and lower arms which are mutually parallel and a member connecting the upper arm to the lower arm, wherein the lower arm of the frame has a hole, the upper arm of the frame has a first threaded bores, and an upper portion of the member has a second threaded bore, a temporary fastener fastened to the hole in the lower arm of the frame and to a hole in the form board, a first post having a shaft with a threaded lower end which is threadably coupled to the first threaded bore, and a second post having a shaft with a threaded lower end which is threadably coupled to the second threaded bore. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729